UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) DEUTSCHE BANK NATIONAL TRUST COMPANY (Exact name of trustee as specified in its charter) 13-3347003 (Jurisdiction of Incorporation or (I.R.S. Employer organization if not a U.S. national bank) Identification no.) 2000 Avenue of the Stars, 9th Floor, North Tower LOS ANGELES, CA 90067-4712 (Address of principal (Zip Code) executive offices) SLM FUNDING LLC SLM EDUCATION CREDIT FUNDING LLC (Exact name of obligor as specified in its charter) DELAWARE 04-3480392 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Copies To: 2, RESTON, VIRGINIA 20191 (Address and Zip Code of Principal Executive Offices) THE SLM STUDENT LOAN TRUSTS THE SLM PRIVATE EDUCATION LOAN TRUSTS STUDENT LOAN-BACKED NOTES (Title of the Indenture securities) Item1.General Information. Furnish the following information as to the trustee. (a)Name and address of each examining or supervising authority to which it is subject. Name Address Office of the Comptroller 1114 Avenue of the of the Currency Americas, Suite 3900 New York, New York 10036 (b)Whether it is authorized to exercise corporate trust powers. Yes. Item2. Affiliations with Obligor. If the obligor is an affiliate of the Trustee, describe each such affiliation. None. Item 3. -15. Not Applicable Item16. List of Exhibits. Exhibit 1 - Articles of Association as amended on April 15, 2002. Exhibit 2 - Certificate of the Comptroller of the Currency dated February 14, 2014. Exhibit 3 - Certification of Fiduciary Powers dated January 20, 2012. Exhibit 4 - Existing By-Laws of Deutsche Bank National Trust Company as amended dated May 21, 2003. Exhibit 5 - Not applicable. Exhibit 6 - Consent of Deutsche Bank National Trust Company required by Section 321(b) of the Act. Exhibit 7 - Reports of Condition of Deutsche Bank National Trust Company, dated as of December 31, 2013.Copy attached. Exhibit 8 - Not Applicable. Exhibit 9 - Not Applicable. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939 the trustee, Deutsche Bank National Trust Company, a national banking association, organized and existing under the laws of the United States, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the city of Santa Ana, and State of California, on the 7th day of March, 2014. DEUTSCHE BANK NATIONAL TRUST COMPANY By:/s/ Michele H.Y. Voon Name: Michele H.Y. Voon Title:Vice President Exhibit 1 Exhibit 2 Exhibit 3 Exhibit 4 Exhibit 6 CONSENT OF TRUSTEE Pursuant to the requirements of Section 321(b) of the Trust Indenture Act of 1939 in connection with the proposed issue by Trust, SLM Student Loan Notes and SLM Private Student Loan Notes, we hereby consent that reports of examination by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon request therefor. February 28, 2014 Deutsche Bank National Trust Co. By: /s/ Michele H.Y. Voon Michele H.Y. Voon Vice President Exhibit 7
